Title: To Thomas Jefferson from James Madison, 19 April 1804
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington April 19. 1804.
          
          The Mail of last evening brought me your favor of the 15th. with the papers sent back with it. I shall forbear using your Blank for an exequatur till I can again confer with Mr. Pichon who is at Baltimore.
          The sending on the intercepted presents to the Porte would certainly be a handsome & politic expression of respect for the Grand Seignor, who otherwise may be thrown by his displeasure into an unseasonable patronage of Tripoli. It is even to be wished that Preble may have thought of and undertaken the measure himself.
          The impression made on our public agents abroad by the loss of the Philada. and the effect they give to it are both remarkable. So extravagant a solicitude tends not only to sink us in the eyes of the European Govts. but may excite calculations in the Bashaw which will in some measure balance the advantage of the friendly interpositions with him. The Communication from our Consul at St. Petersburg on this subject now inclosed, is more remarkable than any thing that has occurred, not so much for the proceeding of the Consul, as for the result of it; which is to be explained only by an uncommon character in the Emperor Alexander, and some particular interest he has been led to take in the career of the U. States. It reminds me of his education by la Harpe, and of some communications thro’ Dr. Priestly which you once shewed me, but which my memory does not distinctly retrace. It certainly will be proper to make the acknowledgment due thro’ some more respectful channel than instructions to the Consul. Whether any thing beyond a letter from the Dept. of State here to the Russian Minister be recommended by the occasion, will depend on circumstances which you can much better appreciate.
          Barnes may receive the proper check by the oppy. which will be afforded by the Adams. Mr. Lincoln has recd a letter from Russel which he will forward to you.
          The lengthy communications for Mr. L. Mr. P. and Mr. Monroe, with the resources required for them, & other business of the office have prevented me from taking up the case of Doctr. Stephens, and the intrusions west of the Mississippi. With respect to the latter, it does not at first view strike me that any doubt or objection can lie agst. a military expulsion, if authorized by law, as is presumed, and in cases sufficiently clear. The only question that occurs is how far the officer should be allowed to decide an antedate to be a forgery; unless indeed records in his possession should disclose it.
          With respectful attachment Yrs.
          
            James Madison
          
        